Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2019

                                      No. 04-19-00068-CR

                                   Victor Manuel PALOMO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2009CRN001115-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due July 31, 2019. On August 9, 2019, appellant’s
counsel, Angela Moore, filed a letter, indicating she was originally retained as counsel to
represent appellant but intended to be appointed as counsel due to the family’s inability to pay
her fee. On August 19, 2019, we abated this appeal and ordered the trial court to conduct a
hearing by September 18, 2019 to determine whether appellant is indigent and if so, to appoint
counsel. In response to our order, the trial court held a hearing, found appellant to be indigent,
and appointed Ms. Moore as appellate counsel. On September 20, 2019, we lifted the abatement,
reinstated the appellate deadlines, and ordered Ms. Moore to file a brief by October 21, 2019.
We further advised that additional requests for extensions of time would be strictly reviewed.

       On October 25, 2019, Ms. Moore requested an additional thirty days to file the
appellant’s brief. We granted that motion and ordered appellant to file his brief by November
20, 2019. We cautioned Ms. Moore that no further extensions would be considered absent
extraordinary circumstances.

       On November 20, 2019, Ms. Moore requested a 10-day extension, citing a deadline in
another appeal, family medical issues, and emergency home repairs. After consideration, we
GRANT appellant’s request and ORDER appellant to file his brief by December 2, 2019. No
further extensions will be considered.


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court